DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keita Konishi, et al., "1-kV vertical Ga203 field-plated Schottky barrier diodes", Appl. Phys. Lett. 110, 103506 (2017) Published Online: March 8, 2017; Page 103506-1-103506-4 (“Konishi”), in view of Yao et al., "Investigation of Different Metals as Ohmic Contacts to b-Ga2O3: Comparison and Analysis of Electrical Behavior, Morphology, and Other Physical Properties", Journal of ELECTRONIC MATERIALS, Vol. 46, No. 4, 2017 DOI: 10.1007/s11664-016-5121-1 (“Yao”).
Regarding claim 1, Konishi teaches at least in figure 1, and Examiner’s annotated figure 1 below:

    PNG
    media_image1.png
    335
    564
    media_image1.png
    Greyscale

a gallium oxide substrate (A) having an n-type gallium oxide drift layer (B); 
an anode electrode (D) formed over a front surface of the n-type gallium oxide drift layer (B) and made of a metal film (D is metal); 
a cathode electrode (E) formed over a rear surface of the gallium oxide substrate (A).

Konishi does not teach:
 a reaction layer formed between the anode electrode and the n-type gallium oxide drift layer and made of a metal oxide film with p-type conductivity.

Yao teaches at least in figure 4, and table I:
That one can use Zr as a contact to Ga2O3.
That one can perform a post-anneal on the contact. 
That when one performs a post-anneal on the contact at, or around, 400-800 degrees C that the contact will acquire Ga and O from the Ga2O3. This is the same process that is forming Applicant’s reaction layer. 
Yao teaches that it would have been obvious to use Zr as the contact as it appears to be an art reconized equivalent to contact of Konishi. Pg. 2057 col. 2. Further, it would have been obvious to anneal the contact after formation as this would have created an ohmic contact instead of a psudo-ohmic contact. Thus, forming the reaction layer would have been obvious result in the combination of Konishi and Yao. This is because the reaction layer, according to Applicant, is formed by the annealing process. 
The combination of this is shown in Examiner’s annotated figure 1.

Therefore, the combination of Yao, and Konishi teach:
a reaction layer (F) formed between the anode electrode (D) and the n-type gallium oxide drift layer (B) and made of a metal oxide film (ZrGaO) with p-type conductivity (according to Applicant Zr is one of the acceptable metals that can be used; See page 11 at line 12 of Applicant’s specification.).

Yao and Konishi do not explicitly teach:
wherein the reaction layer has a thickness of 5 nm or more and 50 nm or less to suppress a tunnel current while also suppressing an increase in resistance during forward energization.

However, Yao teaches:
That the reaction layer is based upon the temperature of the anneal temperature and time. (see at least figure 2a, and pg. 2056 at col. 2), and the interfacial reaction (e.g. reaction layer) plays an important role in the formation of Ga2O3 ohmic contacts. Pg. 2059 at col. 1. Further, Applicant has identified on page 7 at lines 13-15 of their specification that the thickness of the reaction layer is dependent upon the time and temperature of the anneal. Therefore, it appears Applicant has discovered a new property of forming the reaction layer. This new property is that time and temperature of the anneal affect the thickness of the reaction layer. 
Under MPEP 2112, something old does not become patentably upon the discovery of a new property. Here the new property is the thickness of the reaction layer. If one of ordinary skill in the art were to follow the directions of the prior art they would inherently/obviously be able to change the resistivity of the reaction layer, but if looked for, would also see that they can change the thickness of the reaction layer using the same process. Thus, this limitation appears to be claiming a new function (suppressing tunnel current while also suppressing an increase in resistance…), and an unknown property (thickness of the reaction layer due to annealing) which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Examiner notes that Applicant is their arguments does not address that the prior art does not teach the same, or substantially similar, process used by Applicant. Rather, Applicant focuses instead on the fact that the prior art does not teach the inherent property of changing the thickness of the reaction layer based upon time and temperature, or inherent function of suppressing tunnel current while also suppressing an increase in resistance… If Applicant disagrees with Examiner’s analysis, Applicant will need to show how their time and temperature anneal is different from the prior art’s. As it stands it is Examiner’s position that the thickness of the reaction layer is an unappreciated property of the prior art, and is inherent in the time and temperature variables of the anneal process.


Claims 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi, in view of Yao, in view of Ichinose et al. (EP 1598450 A2) (“Ichinose”)
Regarding claims 2, and 4, Konishi and Yao do not teach:
wherein an electrode material of the anode electrode contains Ni, and the reaction layer contains a NiGaO film

This is because Konishi and Yao do not teach that the electrode material can be made of Ni. These references teach that the electrode can be made out of Pt/Ti/Au, Ti, and Zr. 

Ichinose teaches:
The material of p-type ohmic contacts on Ga2O3 can be formed from Au, Al, Be, Ni, Pt, In, Sn, Cr, Ti, and Zn. ¶ 0123.
Therefore, Ichinose teaches that the material of the claim is an art recognized equivalent for a contact in a Ga2O3 device. MPEP 2144.06 and MPEP 2144.07.


Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive. 
Examiner has responded to Applicant’s arguments in the analysis of claim 1 above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822